Title: From Thomas Jefferson to Patrick Gibson, 6 September 1820
From: Jefferson, Thomas
To: Gibson, Patrick


Dear Sir
Monticello
Sep. 6. 20.
I set out for Poplar forest tomorrow to be back on the 24th and think it safe to send you my note for the Virginia bank lest it should be wanting. the others endorsed by my grandson go to Capt Peyton his agent. I shall recieve a sum of money, in Bedford which, I am told—is in hand for me and ready of which I shall take care to remit you what will cover my discounts, and besides that I leave orders if there should come a rain making the river boatable to send off some flour; I do not certainly know the day of renewal, but I believe it is in October. I salute you with affectionate esteem & respectTh: Jefferson